NO. 07-09-0266-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL C

                                NOVEMBER 30, 2009
                          ______________________________

                           TAYLOR K. DURANT, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

      FROM THE COUNTY COURT AT LAW NO. ONE OF LUBBOCK COUNTY;

         NO. 2008-452,073; HONORABLE LARRY B. “RUSTY” LADD, JUDGE
                       _______________________________


Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                              ABATEMENT AND REMAND


       Appellant, Taylor K. Durant, perfected appeal from a judgment based on a jury’s

verdict of conviction for the offense of driving while intoxicated and jury-assessed

punishment of 10 days confinement in the Lubbock County Jail and fine of $1,000

probated for 16 months. Appellant’s notice of appeal was filed pro se.


       Under the authority of Texas Rule of Appellate Procedure 6.3(b), this Court has sent

correspondence relating to this appeal to appellant’s retained trial counsel. See TEX . R.

APP. P. 6.3(b). In response to receipt of this correspondence, appellant’s trial counsel has
filed a nonrepresentation notice under Texas Rule of Appellate Procedure 6.4(a).1 See

TEX . R. APP. P. 6.4(a). Because this Court is left to speculate as to whom it is to

correspond with and who will take the necessary actions to advance this appeal,2 we will

abate and remand this cause to the trial court for further proceedings.


       On remand, the County Court at Law, Number One, of Lubbock County, Texas, is

directed to immediately notice and conduct a hearing to determine:


       1) whether appellant wishes to pursue this appeal;
       2) whether appellant is indigent;
       3) whether appellant has retained counsel to prosecute this appeal; and
       4) if appellant is indigent, whether he is entitled to appointed counsel on
       appeal and a free appellate record.


       In determining indigency, the court shall consider the factors set forth in article

26.04(b) of the Texas Code of Criminal Procedure. See Gonzales v. State, 8 S.W.3d 679,

680 (Tex.App.–Amarillo 1999, no pet.). Further, that appellant previously retained counsel

to defend him at trial is not alone determinative of whether he is indigent since indigency

must be assessed at the time the issue arises. Id.


       1
         This nonrepresentation notice does not comply with the requirements of the Rule
because it is not signed by appellant. See TEX . R. APP. P. 6.4(a)(4). However, as we will
abate and remand this matter for further proceedings, we will accept the notice as
sufficient. See TEX . R. APP. P. 2.
       2
        While appellant has a right to represent himself on appeal, he should be made
aware of the dangers and disadvantages of self-representation and the record should
establish that appellant’s invocation of his right to self-representation was made knowingly
and voluntarily. See Goffney v. State, 843 S.W.2d 583, 584-585 (Tex.Crim.App. 1992).
Thus, we conclude that more is required to invoke an appellate right to self-representation
than simply filing a pro se notice of appeal.

                                             2
       We further direct the court to issue findings of fact and conclusions of law

addressing the subjects numerically itemized above. Should the county court find that

appellant desires to pursue his appeal, is without legal representation, and is indigent, then

we further direct the court to appoint counsel to assist in the prosecution of the appeal and

to order that a transcript of the trial court proceedings be provided to appellant free of

charge. The name, address, phone number, telefax number, and state bar number of the

counsel who will represent appellant on appeal must also be included in the court's findings

of fact and conclusions of law. Furthermore, the county court shall also cause to be

developed 1) a supplemental clerk's record containing the findings of fact and conclusions

of law and all orders of the county court issued as a result of its hearing on this matter and

2) a reporter's record transcribing the evidence and argument presented at the hearing on

this matter. Additionally, the county court shall cause the supplemental clerk's record to

be filed with the clerk of this court on or before January 4, 2010. Should additional time

be needed to perform these tasks, the county court may request same on or before

January 4, 2010.


       It is so ordered.


                                                  Per Curiam




Publish.




                                              3